 1   Charles H. McCrea (SBN #104)
     HEJMANOWSKI & McCREA LLC
 2   520 South Fourth Street, Suite 320
     Las Vegas, NV 89101
 3
     T 702.834.8777 | F 702.834.5262
 4   chm@hmlawlv.com

 5   Attorneys for Plaintiff/Counter-Defendant
     BOCA PARK MARKETPLACE SYNDICATIONS
 6   GROUP, LLC
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA
10

11    BOCA PARK MARKETPLACE                           Case No. 2:16-cv-01197-RFB-PAL
      SYNDICATIONS GROUP, LLC, a
12    Delaware limited liability company,

13                Plaintiff/Counter-Defendant,        STIPULATION AND [PROPOSED] ORDER
                                                      EXTENDING RESPONSE AND REPLY
14
      vs.                                             DATES RE DEFENDANT AND CROSS-
15                                                    COMPLAINANT ROSS DRESS FOR LESS,
      ROSS DRESS FOR LESS, INC.; and                  INC.’S MOTION FOR AWARD OF
16    DOES 1 through 20, inclusive,                   ATTORNEY FEES, NON-TAXABLE
                                                      COSTS, AND PREJUDGMENT INTEREST
17                Defendant/Counterclaimant,          [ECF NO. 157]
18

19
      AND ALL RELATED ACTIONS.
20

21                                              STIPULATION
22          Plaintiff/Counter-Defendant     BOCA      PARK     MARKETPLACE       SYNDICATIONS
23   GROUP, LLC (“Boca Park”) and Defendant/Counter-Claimant ROSS DRESS FOR LESS, INC.
24   (“Ross”) stipulate and agree as follows:
25          1.      The deadline for Boca Park to file and serve a response to Defendant and Cross-
26
                    Complainant Ross Dress for Less, Inc.’s Motion for Award of Attorney Fees, Non-
27
                    Taxable Costs, and Prejudgment Interest (ECF No. 157; “Motion for Attorney
28

                                                 Page 1 of 2
 1                  Fees”) shall be extended from July 17, 2019 to July 31, 2019.
 2          2.      The deadline for Ross to file and serve a reply in support of its Motion for Attorney
 3
                    Fees shall be extended from July 24, 2019 to August 14, 2019.
 4
             This is the parties’ first request for an extension of these deadlines.
 5
     Dated this 11th day of July, 2019.
 6
     HEJMANOWSKI & MCCREA LLC                       LEWIS ROCA ROTHGERBER CHRISTIE LLP
 7
     By:/s/Charles H. McCrea                         BY: /s/John E. Bragonje
 8      CHARLES H. MCCREA (SBN104)                        DANIEL F. POLSENBERG (SBN 2376)
        520 South Fourth Street                           JOEL D. HENRIOD (SBN 8492)
 9      Suite 320                                         JOHN E. BRAGONJE (SBN 9519)
        Las Vegas, Nevada 89101                           3993 Howard Hughes Pkwy, Suite 600
10                                                        Las Vegas, Nevada 89169
        (702) 834-8777
                                                          (702) 949-8200
11
        Attorneys for Plaintiff/Counter                    BUCHALTER, APC
12      Defendant BOCA PARK                                GLENN P. ZWANG
        MARKETPLACE SYNDICATIONS                           Admitted Pro Hac Vice
13      GROUP, LLC.                                        VALERIE BANTNER PEO
                                                           Admitted Pro Hac Vice
14                                                         55 Second Street, Suite 1700
                                                           San Francisco, California 94105
15                                                         (415) 227-0900
16                                                          Attorneys for Defendant/Counter-
                                                            Claimant ROSS DRESS FOR LESS, INC.
17

18
                                                   ORDER
19
            IT IS SO ORDERED.
20
                                             ________________________________
                                                 _______________________________________
21                                           RICHARD   F. STATES
                                                          BOULWARE,     II COURT JUDGE
                                                 UNITED          DISTRICT
22                                           UNITED STATES DISTRICT JUDGE
                                                 DATED: _______________________________
23                                           DATED this 15th day of July, 2019.

24

25

26

27

28

                                                  Page 2 of 2
